Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 1-4, 11-13, 17, 18  and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR102067875B1 (Hereinafter 875).

     With respect to claim 1,  the 875 reference teaches a computer implemented method (See also the Description beginning at page 1) for detecting an environmental change to a delivery zone for medical/emergency  services via a drone 600 (UAV), the method comprising:
     obtaining an anchor image (via at least one camera 200), which is a first image of an object having a first shape and position, see page 2/17,  ¶ 8 and a second image for detecting a change in the objects shape and position, see also page 2/17, ¶ 8, such that the capture of the anchor image is before the current or evaluation image for the purpose of determining the change in the shape and position of the object. 
     The 875 reference teaches a safety prediction unit 130, which includes a data collection module, 132, a risk evaluation module 134, a risk prediction module 136 and a risk distribution module 138 see page 8/17, ¶ 4. 
     The 875 reference, teaches that the risk assessment/evaluation module 134 determines changes to an environmental region of interest (ROI) based on weather and hazardous  water activities.  A numeric value of 0 to 100 may be assigned and/or a letter “A”  to a predetermined alphabet is assigned  a threshold value wherein the assignment of “A” is indicative of extremely dangerous  situations , see page 8/17, ¶s 6 and 7.

     What is not specifically discussed is determining a similarity difference between the anchor and evaluation image  which is input into a machine learning network where an embedded score is generated  and wherein the score is used to indicate a change in environment. 
     Schubert teaches a drone 180 that takes a plurality of images which may be identified as an initial anchor image (drop-of spot obtained prior to delivery), see para. 134 and a plurality of evaluation images (drop-off spots that are identified by  a user through an interface, see para. 135.) Schubert teaches comparing virtual model 716 with virtual model 712 wherein the models represent sensor data 600 whereby data from module 712 was obtained before image data of  model 716, see para. 137.
  Schubert teaches using  artificial neural network ANN 610 which has at its inputs, the drop off or delivery spot and several alternates when the original drop-off spot is prohibited. At para. 140, Schubert obviously teaches the difference between the original spot  (para. 139) and several alternative spots (para. 140)  and generates a confidence level in accordance with destination spot 702.  The confidence level is a factor of image similarity since the selected target is proximate to the original target  but is also one that is not obstructed, unreachable, sub-optimal or otherwise unavailable, see para. 139, last 5 lines.
     Since, the 875 reference and Schubert are both directed to drones used in delivery services, the purpose of using machine learning would have been recognized by the 875 reference as set forth by Schubert.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the safety prediction unit 130 of the 875 reference so that it employs the use of machine learning, such as set forth by Schubert for the purpose of predicting  a score directed toward one activity, such as delivery of products or services, when the score is computed to exceed a certain threshold, such as determined by  the 875 reference regarding the application of emergency delivery services when  a distance of delivery has been discriminated as meeting predetermined criteria, such as distance, as suggested by Schubert. 

     With respect to claims 2,   the 875 patent makes reference to a region of interest that is under surveillance  by at least one of cameras 200 and which takes at least a first and second perspective regarding changes to the objects position  and shape as risk assessment is made by module 130.  Paragraphs 136 and 137 of Schubert teach sensor data 600 is obtained from different models which may the result of obstructions, such as down trees, that would hinder deliver.   The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 3,  the 875 patent makes reference to camera 200 taking a first perspective with a first camera and a second camera for taking a different perspective, with respect to orientation, see page 2/17, para. 9.  The 875 patent makes reference to a single camera for monitoring one object and a second camera for monitoring a second object.  The 875 reference also makes reference to one camera for taking a second perspective  but it is not clear whether the perspective is the same. 
Schubert teaches  a camera 600 taking multiple perspectives with regard to at least GPS coordinates, see para 136, lines 1-6. The motivation for this rejection is the same as that to claim 1 or 2.

     With respect to claims 4 and 24,  Schubert teaches the use of point cloud images for the anchor and evaluated images, see para. 107.

    Since  the 875 reference and Schubert address a drone having the ability to deliver products or services using imaging by camera 200 and 600 respectively, the purpose of processing images using point cloud would have been recognized by  the 857 reference as set forth by Schubert.
     It would have been obvious and well known to one of ordinary skill in the art, before the effective filing of the claimed invention, to capturing images in 3D space as seen by  the respective drones 600 and 180 and capture point cloud information as specifically set forth by Schubert at para. 107.
     With respect to claim 11, Schubert teaches when there is no obstruction, the anchor image and the evaluation image are the same. The similarity of the images would be close to 100% which it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to set an arbitrary threshold of something less than 100% for the purpose of causing a threshold to be exceeded so that the evaluation image is the delivery image. 
    With respect to claim 12, Schubert teaches obstructions to delivery, such as a tree fallen on the delivery path (para. 137) or where the delivery spot is not available or reachable, see para. 139. The motivation for the rejection is the same as that to claim 1. 

    With respect to claim 13,  the 875 teaches all of the subject matter upon which the claims depend except for adjusting a flight path or determining a different flight path.

     Schubert teaches a flight trajectory planner 612 for determining different flight paths (para. 140) when the pages are obstructed from trees, (see para. 137, lines 9-11) or is otherwise undeliverable, see para. 139, lines 9-13.
    Since the 875 reference and Schubert are both directed to drones setting paths for delivery of products and service, the purpose of changing flight paths would have been recognized by  the 875 reference as set forth by the flight planner 612 of Schubert. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the safety support server 100 so that it includes a flight trajectory planner  612 as does the system 614  of Schubert for the purpose of changing the flight path when it is obstructed, clearly taught by Schubert. 

     With respect to claim 17,  the 875 patent teaches a computer readable medium (memory 155) or (storage 175) having software (instructions) for receiving a region of interest to determine if emergency services/products are needed for delivery, see page 15/17 paragraphs 7-9. The 875 patent further teaches a processor 150 so that the instructions stored thereon perform the actions comprising:
obtaining an anchor image (via at least one camera 200), which is a first image of an object having a first shape and position, see page 2/17,  ¶ 8 and a second image for detecting a change in the objects shape and position, see also page 2/17, ¶ 8, such that the capture of the anchor image is before the current or evaluation image for the purpose of determining the change in the shape and position of the object. 
The 875 reference teaches a safety prediction unit 130, which includes a data collection module, 132, a risk evaluation module 134, a risk prediction module 136 and a risk distribution module 138 see page 8/17, ¶ 4. 
     The 875 reference, teaches that the risk assessment/evaluation module 134 determines changes to an environmental region of interest (ROI) based on weather and hazardous  water activities.  A numeric value of 0 to 100 may be assigned and/or a letter “A”  to a predetermined alphabet is assigned  a threshold value wherein the assignment of “A” is indicative of extremely dangerous  situations , see page 8/17, ¶s 6 and 7. The level of severity appears to degrade down the alphabet.

     What is not specifically discussed is determining a similarity difference between the anchor and evaluation image  which is input into a machine learning network where an embedded score is generated  and wherein the score is used to indicate a change in environment. 
     Schubert teaches a drone 180 that takes a plurality of images which may be identified as an initial anchor image (drop of spot obtained prior to delivery), see para. 134 and a plurality of evaluation images (drop-off spots that are identified by  a user through an interface, see para. 135). Schubert teaches comparing virtual model 716 with virtual model 712 wherein the models represent sensor data 600 whereby data from module 712 was obtained before image data of  model 716, see para. 137.
  Schubert teaches using  artificial neural network ANN 610 which has at its inputs, the drop-off or delivery spot and several alternates when the original drop-off spot is prohibited. At para. 140, Schubert obviously teaches the difference between the original spot  (para. 139) and several alternative spots (para. 140)  and generates a confidence level in accordance with destination spot 702.  The confidence level is a factor of image similarity since the selected target is proximate to the original target  but is also one that is not obstructed, unreachable, sub-optimal or otherwise unavailable, see para. 139, last 5 lines.
     Since, the 875 reference and Schubert are both directed to drones used in delivery services, the purpose of using machine learning would have been recognized by the 875 reference as set forth by Schubert.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the safety prediction unit 130 of the 875 reference so that it employs the use of machine learning, such as set forth by Schubert for the purpose of predicting  a score directed toward one activity, such as delivery of products or services, when the score is computed to exceed a certain threshold, such as determined by  the 875 reference regarding the application of emergency delivery products/services when  a distance of delivery has been discriminated as meeting predetermined criteria,  as suggested by Schubert. 
     The 875 patent makes reference to a region of interest that is under surveillance  by one of cameras 200 and which takes at least a first and second perspective regarding changes to the objects position  and shape as risk assessment is made by module 130.  Paragraphs 136 and 137 of Schubert teach sensor data 600 is obtained from different models which may the result of obstructions, such as down trees, that would hinder deliver.   The motivation for the rejection is the same as that to claim 17. 


                       Claims Objected To As Containing Allowable Matter

Claims 5-10, 14-16 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664